

116 SRES 766 ATS: Honoring the individuals fighting and the individuals who have fallen responding to wildland fires during the ongoing 2020 wildfire season.
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 766IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Daines (for himself, Mr. Wyden, Mr. Cramer, Ms. McSally, Mr. Risch, Mr. Crapo, Mrs. Feinstein, Mr. Hoeven, Mr. Barrasso, Mr. Enzi, and Ms. Murkowski) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsNovember 12, 2020Committee discharged; considered and agreed toRESOLUTIONHonoring the individuals fighting and the individuals who have fallen responding to wildland fires during the ongoing 2020 wildfire season.Whereas, since 8:00 p.m. on August 18, 2020, the National Preparedness Level has been at 5, the highest level, indicative of above-normal wildfire activity and a maximum commitment of wildfire suppression resources and personnel;Whereas, as of September 23, 2020, 43,917 large wildfires had burned 7,027,861 acres across the Western United States;Whereas warmer and drier weather and mismanagement of the forests of the United States are exacerbating the threat of wildfires and contributing to the above-normal fire activity in California, Oregon, Washington, Idaho, and other western States in 2020;Whereas Federal, State, local, and Tribal agencies have mobilized wildland handcrews, interagency hotshot crews, engine crews, smokejumpers, helitack crews, pilots, rapellers, incident management teams, first responders, and other wildland firefighters to help combat wildfires in the West;Whereas, as of September 23, 2020—(1)534 crews and more than 30,000 wildland firefighters are mobilized to assist with efforts to contain wildfires that threaten communities throughout the West;(2)the Department of Defense had approved and mobilized more than 400 United States Marines, sailors, and soldiers to assist with wildfire suppression efforts; (3)multiple State Governors had mobilized members and units of the National Guard to assist with wildfire suppression efforts; and(4)wildland firefighters from several countries, including Mexico and Canada, had been mobilized to respond to wildfires in the United States;Whereas the private sector has made significant contributions to wildfire response, providing crews, equipment, technology, expertise, and aircraft to assist wildfire suppression efforts;Whereas, as of September 23, 2020, many wildland firefighters, including 2 Montanans, had paid the ultimate price while preparing and training to combat, protecting communities from, and combating wildfires in 2020;Whereas the Coronavirus Disease 2019 (COVID–19) pandemic has exacerbated the public health and public safety risks inherent in combatting wildfires;Whereas, as of September 23, 2020, dozens of people in the United States had lost their lives, and thousands of homes, approximately 30 of which were in Montana, had been destroyed, in wildland fires;Whereas, were it not for the efforts and bravery of wildland firefighters, those numbers would have been much higher;Whereas, during 2020, wildland firefighters in the United States have not only risked their lives to fight wildfires in the United States, but have also provided their services to combat the bushfires in Australia; andWhereas wildland firefighters, first responders, sheriffs, and community leaders have acted bravely and risked their lives to contain dangerous wildfires across the Western United States to protect families and critical infrastructure: Now, therefore, be it That the Senate—(1)recognizes—(A)the efforts and sacrifices of the wildland firefighters who have risked their lives to fight intense wildfires in 2020; and(B)the support, resources, and personnel mobilized by the international partners of the United States;(2)honors the bravery and heroism of the men and women assisting in responding to and combatting wildfires;(3)expresses appreciation and gratitude to firefighters for protecting lives and property in the United States during the ongoing 2020 wildfire season;(4)(A)honors the ultimate sacrifice of the wildland firefighters who lost their lives assisting in fighting wildfires in 2020; and (B)extends deepest condolences to the families, friends, and colleagues of those wildland firefighters;(5)expresses full support for communities throughout the West as those communities focus on recovery and rebuilding affected areas and communities;(6)values the longstanding partnerships and collaboration between Federal, State, local, and Tribal agencies coordinating wildfire response efforts; and(7)supports continued cooperation and collaboration between Federal, State, local, and Tribal entities to mitigate the underlying factors driving more intense wildfire activity. 